CONNOR, J.
The judgment in this action is supported by the verdict, construed in the light of the admissions in the pleadings and of the undisputed facts shown by all the evidence.
It is well settled that a verdict should be liberally and favorably construed with a view of sustaining it, if possible, and in ascertaining its meaning resort may be had to the pleadings, the evidence and the charge of the court. McIntosh N. C. Prac. & Proc., p. 667, and cases cited in the note.
As construed in accordance with this rule, the verdict is sufficient to support the judgment. There was no error in the trial, and the judgment is affirmed.
No error.